El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Juan Piereschi Vallet radicó en la Corte de Distrito de Mayagüez una petición de mandamus en la que solicitó se ordenara al Comisionado de Agricnltnra y Comercio, como *237presidente de la “Puerto Bican Coffee Price Stabilizing Corporation’(1) al gerente general de dicha corporación y al pagador de la misma para que procedieran a pagarle la suma de $29.18 importe del subsidio del café que le corres-pondía a virtud de una venta de café al Ejército de los Es-tados Unidos, de su cuota de excedente y para exportación, y la cual conservaba como sujeta al pago del subsidio al pro-ductor de dicho café. En síntesis, se alegó en la petición lo siguiente: .
Que en el mes de marzo do 1942, don Juan Mari Kamos, traficante en café de Mayagüez, entró en negociaciones con el Ejército de los Estados Unidos para venderle 400 quin-tales de café de Puerto Bieo, cantidad que constituía un ex-cedente de la cuota fijada para el consumo local y la cual podía exportarse. El Sr. Mari solicitó autorización del Co-misionado de Agricultura y Comercio como presidente de la Puerto Bican Coffee Price Stabilizing Corporation para rea-lizar dicha venta como cuota de exportación, habiendo sido autorizado por dicho funcionario a virtud de un telegrama que se transcribe en la petición y dice así: “Santurce, March 25/42. Juan Mari Ramos, Mayagüez. . Con referencia invi-tación a licitación por café basándonos en opinión del Procu-rador General de Puerto Bico y del ‘Judge Advocate’ del Ejército se les autoriza a someter licitaciones por café de la cuota de exportación para uso exclusivo del Ejército y la Armada. (Firmado) Isidoro A. Colón, Comisionado de Agri-cultura y Comercio.”
Actuando de. acuerdo con dicho telegrama el Sr. Mari vendió y entregó los 400 quintales de café al Ejército de los Estados Unidos para su uso exclusivo. Formaban parte de esos 400 quintales 3,243 libras de café propiedad del peticio-nario Juan Piereschi Vallet.
El Sr. Mari requirió por escrito el 13 de junio de 1942 al Sr. Vicente Medina, gerente general de la Corporación *238antes mencionada, el pago 'del subsidio a los agricultores que produjeron dicho café y el Sr. Medina se negó a consi-derar el café vendido al Ejército como de exportación y se negó a efectuar el pago no obstante habérsele llamado la atención hacia el telegrama antes copiado autorizando la venta.
Se alegó además que la venta de las 3,243 libras de café importan una cuota de exportación de 1,459 libras que a ra-zón de $2 por quintal corresponde a la corporación pagar al peticionario la suma de $29.18 estando los demandados obligados a pagar al peticionario dicha suma como subsidio.
Terminó el peticionario alegando que existían fondos su-ficientes en poder de los demandados para realizar el desem-bolso solicitado del Fondo Especial creado por ley para el pago del referido subsidio y que a pesar de los requerimien-tos hechos a los demandados se han negado a efectuarlo.
Los demandados contestan la petición aceptando algunos hechos y negando otros y como defensa especial alegaron que la petición no aduce hechos suficientes constitutivos de causa de acción. El día señalado para la vista los deman-dados hicieron constar que aceptaban los hechos alegados en la petición y que sometían el caso por la cuestión de derecho planteada en la defensa especial.
La corte inferior desestimó la defensa especial y declaró con lugar la petición. Los demandados apelaron y en este recurso sostienen que erró al no declarar con lugar la ex-cepción previa, al declarar con lugar la petición y al no de-clarar que el recurso del peticionario es académico.
 El fundamento principal de los apelantes para sostener que la petición no aduce hechos suficientes es que en ella no se alega “como un hecho real y efectivo el que el café del peticionario, incluido con el vendido por el Sr. Mari ... al Ejército de los Estados Unidos en Puerto Pico, hubiera sido exportado de la Isla de Puerto Pico, que es lo que exige la Ley para el pago del subsidio. ’ ’ Y arguyen que el-*239hecho de que el peticionario alegue que el café vendido al Ejército era de la cuota de exportación, “no quiere decir, ni puede interpretarse como que el mismo saliera de la isla como café exportado.”
La Ley núm. 156 de 1940, creando la Puerto Rican Coffee Price Stabilizing Corporation en su sección 4 dispone que el objeto de dicha corporación era “mantener el precio del café que se produjera en Puerto Rico a un nivel que proporcione a los agricultores un beneficio razonable . . . ” y para dar cumplimiento a este propósito se dispuso además en dicha sección que la corporación tendría facultad “ . . . para conceder subsidios sobre café que se exporte ...”
Es por otra ley, la núm. 157 do 8 de marzo de 1940 ((1) pág. 933), que se proveen los fondos para el pago del sub-sidio. Su sección 3 dispone una contribución especial de uno y medio centavos por cada libra de café crudo que se venda en Puerto Rico, ya sea para consumo en la isla o para su exportación. T la sección 4 de la ley dispone:
“De la contribución especial así recaudada y además de cualquier cantidad que ingresare por concepto de multas por infracciones de esta Ley, el Tesorero de Puerto Rico separará una cantidad no mayor de cincuenta mil (50,000) dólares anuales para acreditarse al ‘Fondo para el Fomento del Mercado de Café de Puerto Rico’, creado en la sección 5 ele esta Ley, no menos de doscientos mil (200,000) dólares anuales al pago do subsidios por el cafó que se exporte, y que de-berán pasar exclusivamente al agricultor que produjere el café así exportado; y el balance de dicha contribución después de deducidas tales cantidades pasará a formar parte del capital de dicha corpora-ción; Disponiéndose, que en ningún año el subsidio excederá de cinco (5) dólares por quintal de café exportado.”
Creemos que, técnicamente, los demandados tienen razón al sostener que en la petición no se alega que el café ven-dido por el Sr. Mari al Ejército fué exportado y que las le-yes citadas solamente autorizan el pago del subsidio al agri-cultor por el excedente del café que haya sido exportado. *240Empero, el Comisionado de Agricultura y Comercio autorizó dicha venta como parte de la cuota de exportación, después de obtener la opinión favorable del Procurador General y del Judge Advocate del Ejército. El Sr. Mari no actuó in-dependientemente, sino que consultó al funcionario encar-gado de dar cumplimiento a las leyes reguladoras de las ventas de café, si podía hacer la transacción con el Ejército vendiéndole el café como cuota de exportación y fué expre-samente autorizado a efectuarla. No nos parece una acti-tud muy correcta la que asumen ahora los demandados, en-tre ellos el Comisionado de Agricultura y Comercio. Habién-dose vendido el café por el peticionario y otros agricultores, como parte de sus cuotas de exportación, insistir en que dicha venta al Ejército no constituyó una exportación, es privar a dichos agricultores del subsidio que les correspon-dería si ellos hubieran exportado dichas cuotas. No creemos justo ni equitativo que por haber actuado debidamente au-torizados jjor el Comisionado de Agricultura y Comercio para realizar la venta al Ejército deban ser privados del pago del subsidio. No debemos pasar por alto la fecha en que esta transacción se llevó a efecto, marzo de 1942, es de-cir, cuando estábamos al comienzo de nuestra participación en la Guerra Mundial. La venta del café a las fuerzas armadas seguramente se autorizó por el Comisionado de Agri-cultura y Comercio, como cuota de exportación, para contri-buir al esfuerzo de guerra en la cooperación que todos, y especialmente el Gobierno Insular, estábamos en el deber de prestar. Después de obtenido dicho permiso oficial no in-cumbía al Sr. Mari y a los demás agricultores de café in-vestigar si, como cuestión de hecho, el Ejército utilizó el café en Puerto Pico o lo exportó para el uso de las fuerzas armadas fuera de Puerto Pico. Pudo ocurrir una u otra cosa. Dadas las circunstancias concurrentes, no erró la corte inferior al desestimar la excepción previa y, de acuerdo con las alegaciones de la petición, aceptadas como ciertas por *241los demandados, tampoco erró al declarar con lugar la pe-tición y ordenar el pago solicitado.
En cuanto al tercer señalamiento, carece de méritos. Es cierto que la Ley núm. 17 de 27 de noviembre de 1942 (Le-yes de 1942, Sesión Extraordinaria, pág. 73) derogó la Ley núm. 156 de 1940 y la núm. 157 de igual fecha, y por su sec-ción 2 expresamente disolvió la Puerto Rican Coffee Price Stabilizing Corporation. Empero, dicha sección contiene un Disponiéndose que dejó subsistente dicha corporación, entre otros fines: “ . . . para la venta y liquidación del café que tenga sin venderse y el pago ele subsidios ...”
Además en la petición se alegó que “Existen fondos de dinero para el pago de dicho subsidio en poder de los de-mandados o sea en cuanto lo ordenen los demandados del Pondo Especial creado por la Ley para el pago del referido subsidio ...” Y este hecho fué aceptado por los deman-dados.

Debe confirmarse la sentencia apelada.


 Esta corporación fue oreada por la Ley núm. 156 aprobada el 8 de mayo do 1940 ((]) pág. 927).